Citation Nr: 1412840	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In January 2011, the Board remanded the claim for a rating in excess of 70 percent for PTSD for further development.  At that time, the Board referred to the Agency of Original Jurisdiction (AOJ) the issue of entitlement to a TDIU.  In December 2011, the Board denied a rating in excess of 70 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the December 2011 Board decision that denied a rating in excess of 70 percent for PTSD and returned this matter to the Board for further proceedings.  Also in December 2011, the Board remanded the claim for a TDIU for further development.  After completing additional development, the RO continued to deny the claim, as reflected in a January 2013 supplemental statement of the case (SSOC).  

The Veteran was previously represented by Vietnam Veterans of America (as reflected in a July 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In April 2013, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Joseph R. Moore as his representative.  

Regarding the characterization of the claim for an increased rating for PTSD, as was discussed in the December 2011 decision, in the January 2011 remand, the Board found that although the Veteran had contended that earlier ratings periods were within the Board's jurisdiction, the current claim for an increased rating was received by VA on July 16, 2008, so the rating period for consideration could be no earlier than July 16, 2007.  See 38 C.F.R. § 3.400(o)(2) (2013) (earlier effective date may be awarded prior to the date of the claim if the increase in disability became factually ascertainable within the one-year time period immediately preceding the claim). 

In an October 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that documentation received from the Veteran in September 2003 constituted new and material evidence received in connection a claim for a higher initial rating for PTSD, therefore requiring readjudication of the claim. See 38 C.F.R. § 3.156(b).  The evidence received in September 2003 consists of photographs of the Veteran in Vietnam and documentation of a squad member of the Veteran's unit in Vietnam being killed. As of September 2003, service connection for PTSD had already been granted by the RO, and the pending claim in September 2003 was for an initial rating in excess of 30 percent for PTSD.  The newly received evidence had a bearing on the matter of service connection for PTSD, which had already been substantiated and granted, but not on the matter of the current level of severity of the Veteran's service-connected PTSD as relevant to the claim for a higher initial rating. 

Thus, the evidence received in September 2003 was not new and material evidence with respect the claim for a higher initial rating.  Although it was received within the appeal period for the initial rating claim, it was not new and material and thus did not require readjudication of the claim for a higher initial rating for PTSD.  See 38 C.F.R. § 3.156(b). 

A VA Form 9 (substantive appeal) was then received in May 2004, which is more than 60 days after issuance of the September 2003 statement of the case (SOC) and more than one year after April 2003 notice of the March 2003 rating decision that assigned an initial rating of 30 percent for PTSD.  Therefore, as the Veteran was informed by a VA letter dated in February 2005, the May 2004 VA Form 9 was not timely filed.  See 38 C.F.R. § 7105.  The sole contention in the May 2004 VA Form 9 was "Insufficient Exam."  The Veteran has made no contention, and the Board can ascertain no special circumstances, as to why a waiver of timely filing of the VA Form 9 would have been warranted.  VA had taken no actions that would have led the Veteran to believe his appeal was perfected, and had directly informed him that the appeal was not perfected in its February 2005 letter.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA may waive objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  In an April 2005 rating decision, the RO granted an increased, 50 percent rating for PTSD, effective October 26, 2004.  

On July 20, 2006, the RO received a new claim for an increased rating for PTSD. In November 2006 the RO granted a rating of 70 percent, effective from the date of claim in July 2006.  The Veteran was notified of this decision and his appellate rights in a RO letter dated in December 2006.  A notice of disagreement (NOD) was not received within one year of the December 2006 notice letter, and no new evidence was received within one year of the December 2006 notice letter.  Therefore, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b).

To the extent the Veteran's contentions may be construed as argument that the November 2006 RO rating decision should have awarded an effective date earlier than July 20, 2006 for a 70 percent rating for PTSD, the appeal period for such a claim expired in December 2007 (one year after December 2006 notice of the November 2006 rating decision), and the current contention is merely a freestanding claim for an earlier effective date, a type of claim that is not available or recognized under VA benefits law.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Therefore, the Board stated in the December 2011 decision that, as it found in January 2011, its jurisdiction extends only to the appealed claim for an increased rating for PTSD that was received in July 2008.  Thus, as in the December 2011 decision, the increased rating claim has been characterized as reflected on the title page.  Moreover, the Veteran's attorney indicated in correspondence received in February 2014 that the Veteran was seeking a total disability rating (either a 100 percent schedular rating or a TDIU) from June 1, 2009, the date he ceased full time employment.  The Veteran's attorney indicated that a grant of a total rating from June 1, 2009 onward would be considered by the Veteran to be a full grant of the benefit sought.  The Board is granting a TDIU effective June 7, 2009, as records from the Veteran's former employer, the Postal Service, indicate that his last day on duty was June 6, 2009.  Regardless, whether a TDIU were to be granted June 1, 2009 or June 7, 2009, compensation is paid on the first day of the month following the effective date.  See 38 C.F.R. § 3.31.  Therefore, if the Board was to grant a TDIU effective June 1, 2009 (as opposed to June 7, 2009), payment of compensation for a TDIU would still begin on July 1, 2009.  Accordingly, the decision below constitutes a full grant of the benefit sought on appeal.  

Regarding the claim for a TDIU, this claim was denied during the pendency of the appeal, in a September 2010 rating decision.  The Veteran did not file a notice of disagreement (NOD) with the September 2010 denial; however, the Board referred the claim for a TDIU in January 2011 and remanded the claim in December 2011.  The claim for a TDIU is part and parcel of the claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In light of the Board's referral of the TDIU claim within one year of issuance of the September 2010 rating decision and the remand of the claim in December 2011, along with the Veteran's contentions and the evidence of record, the issue of entitlement to a TDIU is presently before the Board for consideration as part of the claim for an increased rating for PTSD.  

Subsequent to issuance of the December 2011 Board decision, additional evidence which is relevant to the claim for a rating in excess of 70 percent for PTSD (October 2011 VA treatment records the report of a December 2012 VA PTSD examination), was associated with the claims file.  The Veteran has not specifically waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304.  However, in February 2014, the Veteran's attorney submitted additional evidence and argument in support of the Veteran's claims for an increased rating for PTSD and entitlement to a TDIU.  The attorney indicated that the Veteran waived RO consideration of the argument and evidence submitted on that date and asked that the Board proceed with adjudication based on the evidence of record.  As indicated above, the Veteran's attorney stated that the Veteran was seeking a total disability rating (either a 100 percent schedular rating or a TDIU) from June 1, 2009, the date he ceased full time employment and that the grant of a total rating from June 1, 2009 onward would be considered by the Veteran to be a full grant of the benefit sought.  The Board is granting a TDIU effective June 7, 2009; however, for reasons discussed above, this has the effect of compensation being paid from the same date as if a TDIU were granted effective June 1, 2009.  See 38 C.F.R. § 3.31.  Therefore, as the decision below constitutes a full grant of the benefit sought on appeal, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to consider the evidence added to the claims file since issuance of the December 2011 Board decision.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders and finds that they do not include any additional relevant documents.


FINDINGS OF FACT

1.  Prior to December 17, 2013, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood; his PTSD was not shown to be productive of total occupational and social impairment. 

2.  Resolving all doubt in favor of the Veteran, his PTSD has more nearly approximated total occupational and social impairment since December 17, 2013.  

3.  Resolving all doubt in favor of the Veteran, from June 7, 2009 to December 17, 2013, the Veteran was unable to secure or follow substantially gainful employment due to service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for service-connected PTSD, prior to December 17, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2013).

2.  Since December 17, 2013, the criteria for 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for a TDIU are met from June 7, 2009 to December 17, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

The Board is granting a TDIU effective from the date the Veteran stopped working full time in June 2009, and his attorney has indicated that this constitutes a full grant of the benefit sought.  Accordingly, all notification and development actions needed to fairly adjudicate the claim for a TDIU have been accomplished.  

The Veteran filed a claim for an increased rating for PTSD in July 2008 and was provided with the relevant notice and information regarding the increased rating claim in the same month.  

VA has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA treatment records, private treatment records, and employment records from the Postal Service have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in August 2008, June 2011, and December 2012 to evaluate the severity of his PTSD.  The VA examinations, read together, are adequate to evaluate the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board has considered that the December 2013 private psychiatric evaluation submitted by the Veteran in support of his claim suggests a worsening of his service-connected PTSD since the most recent VA examination in December 2012.  Additionally, the December 2012 VA PTSD examination report indicates that the examiner reviewed the VA treatment records in the Computerized Patient Record System (CPRS).  The examiner noted that the Veteran was seen by Dr. D.O. in the VA mental health clinic in October 2011 and attended another appointment with this provider in January 2012.  While the October 2011 treatment record is associated with the claims file, the most recent VA treatment records available for the Board's review are dated in December 2011.  However, the Board is granting a 100 percent rating for PTSD effective from the date of the December 2013 evaluation as well as a TDIU effective in June 2009, which the Veteran's attorney specifically indicated would constitute a full grant of the benefit sought on appeal.  Accordingly, remand for a new VA examination or to obtain VA treatment records dated since December 2011 is not warranted. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The RO requested the Veteran's records from the Social Security Administration (SSA); however, in a June 2010 response, SSA indicated that there were no medical records, as the Veteran did not file for disability benefits or he did file for these benefits but no medical records were obtained.  No further action in regard to attempting to obtain SSA records is warranted.  

The Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  The Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Analysis - Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).   The relevant time for consideration in a claim for an increased rating is from one year prior to the date of receipt of the claim, in this case, from July 16, 2007 onward.  See 38 C.F.R. § 3.400(o).  

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, GAF scores must be weighed alongside all additional relevant evidence. See, e.g., Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

Medical evidence of record reflects diagnoses of and treatment for PTSD with depression as well as marijuana abuse/cannabis abuse. Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). There is no indication that it is possible to distinguish the symptoms from the Veteran's PTSD, depression, and marijuana abuse/cannabis abuse as described in the evidence of record. Accordingly, the Board has considered all of the pertinent symptoms described in the treatment records in evaluating the Veteran's service-connected PTSD.

Collectively, the evidence during the period from July 16, 2007 to December 17, 2013 reflects that the Veteran's PTSD has been manifested by symptoms including suicidal ideation, impaired impulse control, depression, panic attacks, anxious mood, and irritability.  These symptoms are reflective of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, consistent with a 70 percent rating.  

At no point during this period has the Veteran's overall PTSD symptomatology more nearly approximated the criteria for a rating in excess of 70 percent.  In the January 2013 Joint Motion, the parties stated that the Board had failed to adequately discuss favorable evidence of record indicating that the Veteran experienced total occupational and social impairment as a result of his PTSD.  For example, the Veteran has asserted that he is unemployable due to his service-connected PTSD.  The Veteran is competent to describe his current symptoms related to PTSD and he is credible in his belief that he is unemployable due to this disability.  As will be discussed below, the Board has determined that the Veteran's PTSD prevented him from securing and following substantially gainful employment beginning in June 2009 (and a TDIU has been awarded from that date); however, total occupational and social impairment were not shown prior to December 17, 2013.  

In this regard, during a June 2008 evaluation at the ASC Psychological Clinic, the Veteran reported a complete lack of social contact or support; however, he reported that he had a lifelong friendship with a woman he trusted.  He stated that his friend came over and cleaned his house twice a month.  He denied having any other friends and stated that he did not socialize with his family or co-workers.  The Veteran reported that his oldest son had lived with him in the past year, but they had a disagreement and he had not seen him since.  The psychologist commented that, with the exception of one longtime female friend, the Veteran had no support system or social contact; was estranged from both of his children; and did not visit with relatives or speak to his neighbors.  While the June 2008 evaluation certainly demonstrates social impairment, this level of impairment, including deficiencies in family relations and an inability to establish and maintain effective relationships is contemplated in the 70 percent rating assigned.  The fact that the Veteran had one friend indicates that he did not experience total social impairment.  During the August 2008 VA examination, the Veteran denied contact with his sons or other family members and reported that he had no close friends or ongoing activities and the examiner indicated that the Veteran had a very isolative lifestyle with no social ties.  However, the report from only two months earlier indicated that the Veteran did have a friend, who came over to clean his house twice a month.  Significantly, the August 2008 VA examiner found that the Veteran did not have total occupational and social impairment due to PTSD signs and symptoms.  Even if the Board were to determine that the August 2008 VA examination report demonstrates a decrease in the Veteran's social functioning since his June 2008 evaluation which more nearly approximates total social impairment, he remained employed full-time until June 2009 and, therefore, total occupational and social impairment were not shown in August 2008.  

The next evidence addressing the Veteran's social interaction is the report of a June 2011 VA examination, which reflects that the Veteran had no contact with his younger son but he got along "okay" with his older son.  While he denied contact with his younger sister or mother, he described contact with his older sister a couple of times a year.  Although the June 2011 VA examination report indicates that the Veteran avoided people in general, did not socialize, and had no close friends, the Veteran, by his own report, got along with his oldest son and had contact with his older sister a couple of times a year, indicating that his PTSD did not result in total social impairment.  During VA treatment in October 2011, the Veteran indicated that he had limited social support, but described having a couple of friends.  Although he reported that he was estranged from one of his adult sons, he stated that his other adult son lived with him.  He again reported that he had contact with one of his sisters, but was estranged from the other.  On VA examination in December 2012, the Veteran again reported that one of his sons lived with him, but he had not seen his other son in 20 years.  He reported having two sisters, one of whom he did not talk to.  He denied having any friends.  He did report feeling somewhat close to an ex-girlfriend.  In light of his October 2011 report of having a couple of friends and his December 2012 report of being somewhat close to an ex-girlfriend, total social impairment is not shown.  This conclusion is also supported by the October 2011 record and the December 2012 examination indicating that Veteran continued to live with one of his sons and have contact with one of his sisters.  

In the January 2013 Joint Motion, the parties indicated that the Board had failed to adequately discuss the June 2011 VA examiner's findings regarding the Veteran's personal hygiene in that the examiner determined that the Veteran was unable to maintain his personal hygiene and presented unshaven and with disheveled hair, but, in the same report, stated that the Veteran had no problems with grooming or bathing.  

The evidence does contain conflicting reports regarding the Veteran's ability to maintain personal hygiene during the period prior to December 17, 2013.  In this regard, during the June 2008 evaluation at the ASC Psychological Clinic the Veteran reported that he was having difficulty performing his daily living tasks, such as taking showers, wearing clean clothes, or keeping his home clean and the psychologist commented that the Veteran appeared to lack the ability to care for his personal and grooming needs.  While the VA examiner who evaluated the Veteran in August 2008 and June 2011 indicated in the earlier examination that the Veteran had only slight problems with completing household chores, grooming, shopping, bathing, and driving and had no problems with toileting, self-feeding, dressing/undressing, and traveling, he also described the Veteran as having disheveled clothes and being unkempt and unshaven, with dirty hair.  In the latter examination, the examiner indicated that the Veteran had no problems with household chores, toileting, grooming, shopping, self-feeding, bathing, dressing/undressing, or traveling, but he reported that the Veteran presented unshaven and with disheveled hair.  The examiner found in both August 2008 and June 2011 that the Veteran did not have the ability to maintain minimum personal hygiene.  More recently, the December 2012 VA examiner described the Veteran's appearance as mildly disheveled, noting that he was unshaven.  Although she was asked to check all symptoms applicable to the Veteran's diagnoses, the December 2012 VA examiner did not mark that the Veteran had an intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  

Considering the inconsistencies in the findings of the VA examiner who evaluated the Veteran in August 2008 and June 2011, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence dated between June 2008 and June 2011 reflects that Veteran demonstrated an intermittent inability to perform activities of daily living.  It is true that not all, or even some, of the symptoms listed as examples in Diagnostic Code 9411 are required to support a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Intermittent inability to perform activities of daily living is an example of the type of symptom justifying a 100 percent rating under Diagnostic Code 9411; however, it is significant that the evidence during the period prior to December 17, 2013 does not reflect the presence of the other symptoms listed as examples of the level of occupational and social impairment warranting a 100 percent rating under Diagnostic Code 9411.  

Notably, the evidence during the period prior to December 17, 2013 does not demonstrate gross impairment in thought processes or communication.  Rather, despite not being able to perform serial 7s on VA examination in August 2008 and June 2011, the Veteran was able to spell a word forward and backwards and thought process and content were unremarkable.  On VA examination in December 2012, there were no signs of a thought disorder.  During a June 2008 evaluation at the ASC Psychological Clinic the Veteran reported that communications were becoming increasingly difficult and described himself as "not big on conversation."  He indicated that others did not seek him out and he avoided others.  However, speech was unremarkable on VA examination in August 2008 and June 2011 and speech was normal in rate, rhythm, and tone on VA examination in December 2012.  The December 2012 examiner was instructed to check all symptoms that applied to the Veteran's diagnoses, but she did not mark gross impairment in thought processes or communication.  

There is also no evidence of delusions or hallucinations during the period in question.  The Veteran described daily flashbacks of his Vietnam experiences during his June 2008 psychological examination and the August 2008 VA examiner noted that the Veteran had recurrent and intrusive distressing recollections and dreams of his traumatic event.  The same examiner noted in June 2011 that the Veteran had recurrent distressing dreams of the traumatic event and the December 2012 VA examiner indicated that the Veteran had both recurrent and distressing recollections and recurrent distressing dreams of the traumatic event.  However, there were no delusions or hallucinations on VA examination in August 2008 or June 2011 and there were no signs of hallucinations or delusions on VA examination in December 2012.  

The evidence prior to December 17, 2013 also does not reflect grossly inappropriate behavior.  Rather, on examination in August 2008 and June 2011, the VA examiner commented that the Veteran did not have inappropriate behavior.  The December 2012 examiner was instructed to check all symptoms that applied to the Veteran's diagnoses, but she did not mark grossly inappropriate behavior.  The evidence during this period also does not demonstrate that the Veteran was in persistent danger of hurting himself or others.  While he has consistently reported suicidal thoughts, suicidal ideation is specifically contemplated in the 70 percent rating presently assigned.  There were no homicidal thoughts present on VA examination in August 2008 and June 2011 and, despite being instructed to check all symptoms that applied to the Veteran's diagnoses, the December 2012 VA examiner did not mark that the Veteran was in persistent danger of hurting himself or others.  

The Veteran's PTSD was not manifested by disorientation to time or place during this period, as on VA examination in August 2008, June 2011, and December 2012 he was oriented to person, place, and time.  While, during the June 2008 evaluation at the ASC Psychological Clinic, the Veteran described accelerating memory loss for the past two years and reported that he had known many of his coworkers for 26 years but could not remember their names, and the August 2008 VA examiner indicated that the Veteran forgot the names of coworkers with whom he worked for over 20 years, the evidence does not demonstrate memory loss for names of close relatives, his own occupation, or his own name.  Rather, on VA examination in August 2008, remote memory was described as only mildly impaired and recent and immediate memory were normal.  On VA examination in June 2011, remote memory was normal and recent and immediate memory were described as only mildly impaired.  On VA examination in December 2012, the examiner indicated that the Veteran experienced mild memory loss.  Despite being asked to check all symptoms that applied to the Veteran's diagnoses, she did not mark that he experienced memory loss for the names of close relatives, his own occupation, or his own name.  

Thus, even finding that the Veteran has experienced an intermittent inability to perform activities of daily living during the period prior to December 17, 2013, his PTSD did not more nearly approximate the level of occupational and social impairment contemplated in assignment of a 100 percent schedular rating.  Additionally, for reasons previously discussed, he did not experience total occupational and social impairment during this period (as he remained employed prior to June 2009 and the evidence dated after he stopped working is not consistent with total social impairment).  

Also, the GAF scores of 50 (assigned on VA examination in August 2008, June 2011, and December 2012) and 57 (assigned following VA treatment in October 2011) do not provide a basis for assignment of a rating in excess of 70 percent.  According to DSM-IV, scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job), and GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Therefore, the GAF scores are consistent with the 70 percent rating presently in effect.  

In adjudicating a claim the Board must assess the competence and credibility of the evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences symptoms such as suicidal thoughts, irritability, panic attacks, depressed and anxious mood, and poor impulse control.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, in determining the actual degree of disability, the medical evidence prepared by skilled neutral professionals is more probative evidence and thus the examination findings are more probative of the degree of mental impairment.

For all the foregoing reasons, a rating in excess of 70 percent is not warranted prior to December 17, 2013.  

However, with resolution of all reasonable doubt in the Veteran's favor, a 100 percent rating is warranted from December 17, 2013.  In this regard, the physician who reviewed the claims file and interviewed the Veteran on that date, Dr. M.L.C., indicated that he was unable to care for the basic day-to-day aspects of surviving, cleaning himself, washing his hair, consistently brushing his teeth, and attending to his basic needs hygienically.  Dr. M.L.C. reported that the Veteran had extremely poor hygiene in conjunction with extensive social isolation, anger, irritability, and daily suicidal ideation.  The physician opined that the Veteran was not able to take care of his activities of daily living let alone engage in any occupational environment.  Dr. M.L.C. reported that the Veteran lived alone, was socially isolated, and was incapable of any type of meaningful engagement with friends, family, or healthcare providers.  Mental status examination revealed somewhat disorganized speech and thought.  A formal mini mental status examination suggested significant cognitive impairments associated with his psychiatric illness.  Dr. M.L.C. opined that his interview with and examination of the Veteran suggested an extremely impaired individual who was profoundly psychiatrically ill from PTSD.  He opined that the Veteran was a steadily deteriorating psychiatrically ill individual that was completely incapable of any meaningful functionality.  

The December 2013 report from Dr. M.L.C. reflects that the Veteran's PTSD more nearly approximates total occupational and social impairment.  Therefore, a 100 percent rating is warranted from December 17, 2013.  

There is no relevant evidence dated between the December 2012 VA examination and the December 2013 evaluation by Dr. M.L.C.  Therefore, the earliest that it can be factually ascertained that the Veteran met the criteria for a 100 percent rating is December 17, 2013, the date he was examined by Dr. M.L.C.

During the period prior to December 17, 2013, the Veteran's PTSD was not shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008); VAOGCPREC 6-96 (Aug. 16, 1996).  

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization). 38 C.F.R. 
§ 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the schedular criteria are adequate to rate the service-connected PTSD.  The rating schedule contemplates the described symptomatology of suicidal thoughts, irritability, panic attacks, depressed and anxious mood, poor impulse control, and occupational and social impairment.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  Mauerhan, supra.  Significantly, there is no medical indication or argument that the applicable criteria are inadequate to rate the disability.  The symptoms of the Veteran's service-connected PTSD are adequately compensated in the disability ratings assigned and he does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for the by the assignment of the schedular ratings.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Analysis - TDIU  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2013).  

The Veteran is service-connected for PTSD, a retained foreign body in the right forearm, tinnitus, bilateral hearing loss, and a scar from a right forearm shrapnel wound.  He has been in receipt of a 70 percent rating for PTSD since July 20, 2006 and combined rating has been 80 percent since that time.  Therefore, he meets the schedular criteria for a TDIU.  The remaining question, then, is whether his service-connected disabilities render him unemployable.  The Veteran has consistently asserted that he is unemployable as a result of his service-connected PTSD.  The Veteran was afforded a VA general medical examination in conjunction with his claim for a TDIU in March 2010.  The examiner indicated that the Veteran had PTSD, but deferred the issue of the functional impairment from his PTSD to an expert.  The examiner indicated that the Veteran had no restrictions with regard to his physical conditions and was able to work from a physical standpoint.  

There is conflicting evidence of record regarding the impact of the Veteran's PTSD on his employability.  

During the June 2011 VA examination, the Veteran reported that he had retired from his work at the Post Office in June 2009 because he was eligible by age or duration of work and for other reasons.  He indicated that he had bad attendance and could not go in any more, citing the crowds.  He stated that he had looked for work since his retirement, but was not hired because he failed a drug test.  The June 2011 VA examiner commented that the Veteran appeared to have difficulty working in groups of people due to anxiety and panic symptoms; however, opined that the fact that the Veteran was able to maintain employment as a postal worker for 25 years prior to his June 2009 retirement provided evidence that he was able to work.  The examiner opined that the Veteran would be capable of working in a setting involving limited interaction with others.  

The December 2012 VA examiner indicated that the Veteran's presentation, including boundary crossing in relating to the examiner and discussing traumatic experiences unprompted and with little overt distress was not consistent with PTSD; rather, a reactive presentation would be more consistent.  She added that the Veteran's self-report was diminished due to symptom over endorsement on the MMPI-2 and inconsistencies in his self-report during the interview.  Therefore, she opined that it was less likely than not that the Veteran was unemployable due to PTSD.  The examiner stated that the Veteran's PTSD resulted in moderate impairment in his ability to interact with supervisors and coworkers and his mood; mild to moderate impairment in his reliability, productivity, concentration, and short-term memory; mild impairment in his self care; and no impairment in his ability to follow directions, his judgment, or his abstract thinking

In December 2013, Dr. M.L.C. reviewed the claims file and interviewed the Veteran and opined that he had been totally disabled from full-time employment since June 2009 secondary to his psychiatric illness.  The physician considered the June 2011 VA examiner's opinion that the Veteran was not unemployable due to PTSD.  He stated that the June 2011 VA examiner's opinion indicates that the Veteran would be able to work in a socially isolated, limited, and customized work environment; however, there was no occupational environment meeting this description since the Veteran was unable to care for the basic day-to-day aspects of surviving, cleaning himself, washing his hair, consistently brushing his teeth, and attending to his basic needs hygienically, which did not lend itself to occupational functionality no matter the structure of the employment setting.  The physician who performed the December 2013 evaluation reported that the Veteran stated that he retired in 2009 because he had a steadily worsening clinical condition, marked by poor attendance, loss of focus, loss of concentration, flashbacks while on the job, hopelessness, despair, and the inability to meet even the most basic day-to-day responsibilities of his job.  The physician opined that the Veteran experienced PTSD symptoms on a daily basis and there was "no chance whatsoever" that he could return to the workforce.  

The Board finds the medical opinions addressing whether or not the Veteran's PTSD renders him unable to secure and follow substantially gainful employment are evenly balanced.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and a TDIU will be granted.

The record reflects that the Veteran remained employed full-time through June 6, 2009.  The Veteran reported in his January 2010 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, that he last worked full-time on June 20, 2009.  In April 2010, the Postal Service indicated that the Veteran last worked on June 16, 2009.  Documents submitted from the Postal Service reflect that the Veteran's last day on duty was June 6, 2009 and his separation date was June 16, 2009.  In light of this evidence, resolving any doubt in favor of the Veteran, the Board finds that a TDIU is warranted effective June 7, 2009, the day after the Veteran's last day on duty with the Postal Service.  The claim for a TDIU is deemed moot from December 17, 2013 onwards in light of the grant of a 100 percent schedular rating for PTSD effective that date, as the Veteran's claim for a TDIU is not premised on any service-connected disability other than his PTSD.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, resolving all reasonable doubt in favor of the Veteran, a TDIU is warranted from June 7, 2009 to December 17, 2013.  

The Board has resolved reasonable doubt the Veteran's favor in determining that a 100 percent rating is warranted for PTSD from December 17, 2013, and a TDIU is warranted from June 7, 2009 to December 17, 2013, but finds that the preponderance of the evidence is against assignment of a rating in excess of 70 percent for PTSD prior to that date.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 70 percent for PTSD, prior to December 17, 2013, is denied.  

A 100 percent rating for PTSD is granted, effective December 17, 2013, subject to the laws and regulations governing the award of monetary benefits.  

A TDIU is granted from June 7, 2009 to December 17, 2013, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


